DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in application no. 16/077,266 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a steel sheet having a chemical composition, surface oxide coverage, tensile strength, and Cu concentration distribution ratio as claimed in combination. The closest prior art to claim 6 is Masuoka (US 2013/0149526) as applied in the action dated 02/01/2021. Masuoka teaches a steel sheet with similar compositional ranges, surface oxide coverage, and tensile strength. Masuoka is silent with regards to a Cu ratio as claimed; however, Masuoka teaches pickling process steps similar to the pickling process for achieving the claimed Cu ratio in the instant specification. In the remarks filed 04/30/2021, Applicant pointed to comparative examples in the instant specification (Tables 3-4) to show the S/Cu-B ratio of 2.0-4.0. As Masuoka does not disclose controlling a pickling weight loss and teaches a broader pickling temperature range, the steel sheet of Masuoka would not inherently possess the claimed ratio. The Examiner agrees that the evidence of record shows the instant steel sheet to be unexpected and nonobvious from Masuoka. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0232977 teaches a steel sheet with a ratio of a Cu content in a surface layer to a Cu content in base layer of 1.05-1.5 [0038], with compositional and TS ranges outside of the ranges in the instant claims
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736